SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)April 22,2010 VECTREN CORPORATION (Exact name of registrant as specified in its charter) Commission File No. Registrant, State of Incorporation, Address, and Telephone Number I.R.S Employer Identification No. 1-15467 Vectren Corporation 35-2086905 (An Indiana Corporation) One Vectren Square, Evansville, Indiana 47708 (812) 491-4000 1-16739 Vectren Utility Holdings, Inc. 35-2104850 (An Indiana Corporation) One Vectren Square, Evansville, Indiana 47708 (812) 491-4000 Former name or address, if changed since last report: N/A Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: r Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) r Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) r Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) r Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events On April 22, 2010, the Utility Workers Union of America (UWUA) Local 175 voted to ratify a new three-year contract for its Vectren Energy Delivery of Ohio (Vectren) employee-members. UWUA Local 175 represents nearly 150 of Vectren’s natural gas employees in the greater Dayton area. A copy of the press release announcing the ratification of the new labor agreement is attached herewith as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01. Exhibits. (d) Exhibits Exhibit Number Description Vectren Energy Delivery of Ohio union employees ratify new labor agreement SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VECTREN CORPORATION VECTREN UTILITY HOLDINGS, INC. April 26, 2010 By:/s/ M. Susan Hardwick M. Susan Hardwick Vice President, Controller and Assistant Treasurer
